CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
Exhibit 10.8
Agreement


Party A: Henan Jinding Chemical Industry Co., Ltd.
Party B: Sichuan Tianyi Science & Technologies Co., Ltd.


Through friendly negotiations, both parties herewith have agreed to enter into
this “Technology Transfer Agreement on 100kt/a Equipment for Making DME by
Catalytic Dehydration of Methanol in Gas Phase” (hereafter as the Contract) in
Chengdu on June 30th, 2006. In order to further encourage Party B to accomplish
the project of engineering design with guaranteed quality on exact schedule,
following agreement has been formed after mutual discussion:



1)  
Party A shall separately pay Party B RMB ***** (RMB *****) as the expediting
charge incurred.

   

2)  
The payment under this Agreement shall be as the following:

 
Within the seven days once the Agreement has been effected, Party A shall
initially clear the payment of RMB ***** to Party B; while the other RMB *****
shall be paid to Party B with the seven days before the whole set of
constructional design files have been delivered.
 

3)  
This agreement is considered as one part of the Contract and the rights and
liabilities under the Contract shall apply to the Agreement as well.

   

4)  
The Agreement shall be effected once signed and sealed by the legal
representatives or the authorized persons of both parties.

   

5)  
The Agreement is in duplicate with either party holds one copy.

 
Party A: Henan Jinding Chemical Industry Co., Ltd. (Sealed)
Legal Representative (or authorized person):    Zhou Dianchang
 
Party B: Sichuan Tianyi Science & Technologies Co., Ltd. (Sealed)
Legal Representative (or authorized person):   Huang Weizhu


Date: July 18th, 2006
 

--------------------------------------------------------------------------------

